Citation Nr: 0306184	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which denied service connection for 
the cause of the veteran's death.  During the pendency of the 
appeal, the RO determined that in addition to entitlement to 
service connection for the cause of the veteran's death, the 
appellant was actually seeking entitlement to DIC benefits 
under 38 U.S.C.A. § 1151.  The RO adjudicated her claims 
accordingly.

While the appellant has essentially clarified that she is 
seeking DIC under the provisions of 38 U.S.C.A. § 1151 (West 
2002), since she has not withdrawn her claim for service 
connection for the cause of death under 38 C.F.R. § 3.312 
(2002), the decision that follows addresses this claim.  The 
Board is undertaking additional development on the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1151, 
pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,009, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The immediate cause of his death was suicide due to a 
perforating gunshot wound to the head; he was treated for 
multiple medical problems just prior to his death, to include 
upper gastrointestinal bleeding from a duodenal ulcer and 
heart disease; he also has a history of cancer of multiple 
organs.  

3.  At the time of the veteran's death in January 1998, 
service connection was in effect for bilateral tonsillectomy, 
evaluated as noncompensable.

4.  The competent medical evidence of record does not show 
that a disability related to active service was a principal 
or a contributory cause of death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. §§ 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the appellant of the 
evidence necessary to substantiate her claims by a May 2002 
Statement of the Case (SOC) and a Supplemental Statement of 
the Case (SSOC) dated in August 2002.  In February 2001 and 
March 2001 correspondence, the RO informed the veteran of the 
law and regulation implementing VCAA and VA's enhanced duty 
to assist and notify, advised her of the evidence necessary 
to substantiate her claims, and requested that she submit 
information and release forms so that VA could obtain 
outstanding evidence. 

In light of the foregoing, the Board finds that the appellant 
was kept apprised of what she must show to prevail in her 
claims, and she was generally informed as to what information 
and evidence she is responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  The medical record 
includes the veteran's service medical records, post-service 
medical records, final hospitalization records, death 
certificate and coroner's report.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the appellant's 
current claim, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant regarding this issue is required based on the facts 
of the instant case.  



Factual Background 

The appellant has offered contentions during an April 2002 
personal hearing at the RO, as well as in written 
correspondence.  She indicated at that time that the veteran 
underwent a personality change during the last five years of 
his life.  The thrust of the appellant's testimony related to 
her 1151 claim and, as noted above, appellate review of that 
claim has been deferred pending completion of additional 
development. 

The record before the Board contains a variety of post-
service VA outpatient records and VA examination reports, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's death certificate indicates that he died in 
January 1998 at age 79; the immediate cause of his death was 
perforating gunshot wound to the head.  A clinical history of 
multiple medical problems was identified as other significant 
condition.  A February 1998 coroner's report provides that 
the veteran's manner of death was suicide, and identifies a 
past medical history of cancer of organs as well as coronary 
artery disease. 

At the time of the veteran's death, service connection was in 
effect for bilateral tonsillectomy, evaluated as 
noncompensable.

The veteran's service medical records show no psychiatric 
disorder, peptic ulcer disease, heart disease or cancer.  

There are no post-service medical evidence of record relating 
to psychiatric disorder, peptic ulcer disease, heart disease 
or cancer for decades after service.  A September 1991 VA 
examination report is negative for psychiatric complaints, 
symptoms, findings or diagnoses.  The veteran's treating VA 
physician noted in December 1995 that he did not feel that 
the veteran was depressed at that time.  

A January 1998 VA discharge summary provides that the veteran 
was admitted on January 19, 1998, and discharged on January 
24, 1998.  He underwent an esophagogastroduodenoscopy and 
echocardiogram.  The discharge diagnoses were upper GI bleed 
secondary to duodenal ulcer, fever of unknown origin, aortic 
stenosis, and coronary artery disease.  The summary provides 
that the veteran was admitted with a history of multiple 
medical problems, and presented with a seven-day history of 
melena and dyspepsia.  The summary also lists the veteran's 
medications on admission, which included benazepril 40 mg 
p.o. (by mouth) b.i.d. (twice daily), and at discharge, which 
included benazepril 40 mg p.o. (by mouth) q.d. (every) day.  
The report provides that at discharge the veteran was stable 
and competent to handle VA funds.  He was scheduled for an 
abdominal CT the following week and was then to have an 
appointment with OBMT.  

A January 24, 1998, VA Form 10-7978M, Medical Record 
Discharge Instructions, provides that benazepril 40 mg tabs 
were to be taken with each meal and at bedtime.  A Progress 
Note dated January 24, 1998, indicates benazepril 40 mg TAB, 
T1T PO QD (every day).  A copy of a January 24, 1997 (sic), 
VA pharmacist instruction lists benazepril 40 mg qd (every 
day).  A January 24, 1998, VA pharmacy printout lists 
benazepril 40 mg with the instruction to "take one tablet by 
mouth every day."  

In a July 2001 statement, a private medical doctor states 
that he had been asked to review the veteran's medical 
records and asses whether proper care and diligence were 
applied to his care.  The doctor stated that the veteran died 
on January 25 (sic), 1998, just one day after discharge from 
a hospitalization for upper GI bleeding due to duodenal 
ulcers which were evidently not bleeding during his hospital 
stay.  The doctor reviewed the veteran's discharge 
medications.  The doctor found it significant that the 
veteran's instructions told him to take benazepril 40 mg four 
times daily, and that such dosage exceeded the upper limit 
dose by 2 - 4 fold.   

The private physician continued in the July 2001 statement 
that the veteran was known to have coronary artery disease.  
According to observations during his hospitalization and from 
his spouse he was intermittently confused, seemed to have 
personality changes and was more distant and 
noncommunicative.  He seemed to be too ill to be discharged 
at that time according to his wife and clearly acted unlike 
his usual self.  Prior to that time, there were no reports of 
major depression or suicidal behavior of any kind.  
Constitutionally and emotionally, he seemed to ill for 
discharge.  In addition, he was to take a significant and 
toxic benazepril dose, per medical instructions.  The veteran 
was a devout Jehovah's Witness, in whom suicide is anathema.  
The final act of his self-inflicted gun-shot wound seemed 
incomprehensible except in a situation of medical and toxic 
desperation.  The doctor summarized that he believed serious 
concerns regarding the veteran's care had been raised, 
including issues of premature discharge from the 
hospitalization, toxic medication doses, fevers of unknown 
origin, and so on. 

Legal Analysis

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  In addition, service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including a malignant tumor, cardiovascular 
disease, peptic ulcer disease, or a psychosis, if such are 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for the cause of the 
veteran's death.  The immediate cause of the veteran's death 
was a self-inflicted gunshot wound to the head in an apparent 
suicide.  A clinical history of multiple medical problems was 
also noted and the veteran was in fact hospitalized just 
prior to his death for several disabilities, to include upper 
gastrointestinal bleeding secondary to a duodenal ulcer, 
fever of unknown origin and heart disease.   
A coroner's report also noted a history of cancer of multiple 
organs.  The service medical records show none of these 
medical diseases or any findings relating to a psychiatric 
disorder.  The veteran's separation examination was normal 
and there is no post-service medical or psychiatric evidence 
on file for decades after service relating to a psychiatric 
disorder or any of the conditions for which the veteran was 
treated just prior to his death.  Service connection was not 
in effect for any disorder other than a status-post bilateral 
tonsillectomy, rated zero percent, and there is no medical 
evidence to suggest a causal relationship between this 
disorder and the veteran's death, nor is there any medical 
evidence to indicate that any of the medical conditions from 
which he was suffering at the time of his death or a 
psychiatric disorder were causally related to any incident of 
service.  

As a layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, her own contentions are 
not probative to the question of the etiology of the 
veteran's death.  Id.  

As an additional matter, the Board concludes that a medical 
opinion on the issue of service connection for the cause of 
the veteran's death under 38 C.F.R. § 3.312 is not warranted 
in the instant case.  (The Board again notes that it is 
undertaking additional development on the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1151, 
pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
In addition to the fact that there is no competent medical or 
psychiatric evidence linking the cause of the veteran's death 
to service,  the Board is of the opinion that to request an 
opinion as to whether any of the veteran's medical or 
psychiatric conditions were causally linked to service would 
require a clinician to review the same record as summarized 
above: service medical records that do not show a diagnosis 
of or treatment for a psychiatric disorder or any of the 
disabilities for which the veteran was treated for just prior 
to his death; and the absence of medical findings of these 
disabilities for decades following the veteran's active 
service.  Under these circumstances, any opinion on whether a 
disability is linked to service would obviously be 
speculative.  Thus, the Board finds that no further 
development is warranted.  See 38 U.S.C. § 5103A(d).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

